Exhibit 10.6

THIS ASSIGNMENT AND ASSUMPTION is dated as of November 20, 2008 and effective as
of the Closing Date (as such term is defined in the Share Purchase Agreement)
subject to consummation of the Closing (as such term is defined in the Share
Purchase Agreement),

B E T W E E N:

GMAC Residential Funding of Canada, Limited, a corporation incorporated under
the laws of Canada

(the “Seller”)

- and -

GMAC LLC, a Delaware limited liability company

(the “Purchaser”)

RECITALS:

 

A. Pursuant to a share purchase agreement (the “Share Purchase Agreement”) dated
as of the date of this Agreement between the Seller and the Purchaser, the
Seller agreed to deliver to the Purchaser at the Closing (as such term is
defined in Share Purchase Agreement) an assignment and assumption agreement
whereby the Seller assigns to the Purchaser the full benefit of the Prior Escrow
Agreement (as such term is defined in the Share Purchase Agreement) and the
Prior Purchase Agreement (as such term is defined in the Share Purchase
Agreement), and the Purchaser agrees to assume liability for the performance of
the obligations of the Seller under the Prior Escrow Agreement and the Prior
Purchase Agreement.

NOW THEREFORE in consideration of the mutual covenants contained in the Share
Purchase Agreement and in this assignment and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

 

1. Assignment

The Seller hereby sells, transfers and assigns to the Purchaser all the Seller’s
right, title and interest in and to the Prior Escrow Agreement, including the
funds currently comprising the Holdback Amount (as such term is defined in the
Prior Escrow Agreement), and the Prior Purchase Agreement, including the
representations, warranties, covenants and indemnities thereunder as and from
the date hereof.



--------------------------------------------------------------------------------

2. Assumption

The Purchaser agrees to assume, and shall observe and perform, all of the
Seller’s obligations and liabilities under the Prior Escrow Agreement and the
Prior Purchase Agreement which are to be observed or performed thereunder as and
from the date hereof; provided, that for the purposes of and in accordance with
the Prior Purchase Agreement, the Seller hereby agrees that it shall continue to
be bound by all obligations under the Prior Purchase Agreement as if such
assignment had not occurred and shall perform all such obligations to the extent
the Purchaser fails to do so. The Purchaser unilaterally declares that its
agreement to be bound by the provisions of the Prior Purchase Agreement pursuant
to this Section 2 is for the benefit of the Interested Parties (as such term is
defined in the Prior Purchase Agreement) and its agreement to be bound by the
provisions of the Prior Escrow Agreement pursuant to this Section 2 is for the
benefit of 1316548 Alberta Ltd. and McCarthy Tétrault LLP.

 

3. Seller’s Representations and Warranties

The Seller represents and warrants to the Purchaser that at the date hereof:

3.1 the Prior Escrow Agreement and Prior Purchase Agreement are in full force
and effect, unamended;

3.2 1316548 Alberta Ltd. received on or about March 31, 2008 the full amount
payable to it on such date pursuant to Section 6(b) of the Prior Escrow
Agreement.

3.3 the Seller has not made any assignment of the Prior Escrow Agreement or the
Prior Purchase Agreement or of any of the benefits thereof, other than as
contemplated by this assignment;

3.4 the Seller is not, and, to Seller’s Knowledge (as such term is defined in
the Share Purchase Agreement), no other party to the Prior Escrow Agreement or
the Prior Purchase Agreement is, in breach of any of the terms and conditions of
the Prior Escrow Agreement or the Prior Purchase Agreement; and

3.5 to the Seller’s Knowledge, none of the other parties to the Prior Escrow
Agreement or the Prior Purchase Agreement have any defence, set-off, claim or
counterclaim against the Seller which may be asserted against the Purchaser in
any proceeding to enforce the Prior Escrow Agreement or the Prior Purchase
Agreement or otherwise.



--------------------------------------------------------------------------------

4. Indemnity by the Seller

The Seller shall indemnify and save harmless the Purchaser against and from any
and all losses, costs and damages (including legal fees and disbursements) which
the Purchaser may suffer or incur in connection with any breach of any of the
representations and warranties of the Seller contained in this assignment or any
non-observance by the Seller of any of the provisions of this assignment.

 

5. Indemnity by the Purchaser

The Purchaser shall indemnify and save harmless the Seller against and from any
and all losses, costs and damages (including legal fees and disbursements) which
the Seller may suffer or incur in connection with any non-observance by the
Purchaser of any of the provisions of this assignment, including the failure of
the Purchaser to observe and perform all of the Seller’s obligations and
liabilities under the Prior Escrow Agreement and the Prior Purchase Agreement
which are to be observed or performed thereunder as and from the date hereof.

 

6. Notification by the Purchaser

The Purchaser may at any time notify the other party or parties to the Prior
Escrow Agreement or the Prior Purchase Agreement, or any of them, of the
assignment thereof by the Seller to the Purchaser.

 

7. Co-operation by the Seller

If, by operation of law or otherwise, it becomes necessary or desirable for the
Purchaser, in order to effectively pursue any remedy to secure the enjoyment of,
or to enforce the benefit of, the Prior Escrow Agreement or the Prior Purchase
Agreement, to pursue such remedy in the name, or with the concurrence, of the
Seller, the Seller shall cooperate with the Purchaser and shall facilitate the
pursuit of such remedy by joining in such proceeding or by giving its
concurrence, as the Purchaser may require in the circumstances. If the Seller
fails to cooperate, the Purchaser may pursue such remedy in the name of the
Seller and for such purpose the Seller hereby appoints the Purchaser and the
Purchaser’s successors and assigns, as the Seller’s attorneys, with full power
of substitution, in the name of the Seller but on behalf of and for the benefit
and at the expense of the Purchaser, its successors and assigns, to execute and
do any deeds, transfers, conveyances, assignments, assurances and things which
the Seller ought to do pursuant to the provisions hereof. This appointment,
coupled with an interest, is irrevocable by the Seller and shall not be revoked
by the insolvency or bankruptcy of the Seller or by the dissolution, liquidation
or other termination of the existence of the Seller or for any other reason.



--------------------------------------------------------------------------------

8. Further Assurances

Each of the parties hereto shall promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this assignment and shall use its best efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this assignment.

 

9. Notice

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid mail, by facsimile or other
means of electronic communication or by hand-delivery as hereinafter provided.
Any such notice or other communication, if mailed by prepaid mail at any time
other than during a general discontinuance of postal service due to strike,
lockout or otherwise, shall be deemed to have been received on the fourth
Business Day after the post-marked date thereof, or if sent by facsimile or
other means of electronic communication, shall be deemed to have been received
on the Business Day following the sending, or if delivered by hand shall be
deemed to have been received at the time it is delivered to the applicable
address noted below either to the individual designated below or to an
individual at such address having apparent authority to accept deliveries on
behalf of the addressee. Notice of change of address shall also be governed by
this section. In the event of a general discontinuance of postal service due to
strike, lock-out or otherwise, notices or other communications shall be
delivered by hand or sent by facsimile or other means of electronic
communication and shall be deemed to have been received in accordance with the
foregoing. Notices and other communications shall be addressed as follows:

 

  (a) if to the Seller:

GMAC Residential Funding of Canada, Limited

3250 Bloor Street West, East Tower, Suite 1400

Etobicoke, Ontario, Canada M8X 2X9

Attention: President

Telecopier number: (866) 772-6175



--------------------------------------------------------------------------------

with a copy to:

Residential Capital, LLC

One Meridian Crossings, Suite 100

Minneapolis, Minnesota 55423

Attention: General Counsel

Telecopier number: (952) 352-0586

and a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square, P.O. Box 636

Wilmington, Delaware, 19899-0636

Attention: Allison L. Land, Esq.

Telecopier number: (888) 329-3021

 

  (b) and if to the Purchaser:

GMAC LLC

200 Renaissance Center

Detroit, MI, 48235

Attention: General Counsel

Telecopier number: (313) 656-6189

with a copy to:

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois, 60606

Attention: Elizabeth A. Raymond, Esq.

Telecopier number: (312) 701-7711

and a copy to:

Torys LLP

79 Wellington Street West, Suite 3000

Toronto, ON, M5K 1N2

Attention: Blaire W. Keefe

Telecopier number: (416) 855-7380



--------------------------------------------------------------------------------

For the purposes hereof, “Business Day” means any day, other than Saturday,
Sunday or any statutory holiday in the Province of Ontario.

 

10. Enurement

This assignment shall enure to the benefit of and be binding upon the parties
hereto and their successors and assigns, respectively.

 

11. Governing Law

This assignment shall be governed by and construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

<Remainder of this page left intentionally blank>



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this assignment.

 

GMAC RESIDENTIAL FUNDING OF CANADA, LIMITED by:   /s/ Tracie Tesser   Name:  
Tracie Tesser   Title:   President GMAC LLC by:   /s/ Robert Hull   Name:  
Robert Hull   Title:   Chief Financial Officer